IN THE SUPREME COURT OF THE STATE OF NEVADA


                KEVIN L. HENDRICKS,                                        No. 67637
                                  Appellant,
                             vs.
                HELEN T. HENDRICKS,
                                                                            FILED
                                  Respondent.                               MAR 3 1 2016
                                                                          TRADE K. UNDEMAN
                                                                       CLERK OF SUPREME COURT
                                                                      BY
                                                                           SCTA+;(-EZPle---
                                                                                       (




                   ORDER DISMISSING APPEAL AND REFERRING COUNSEL TO
                              STATE BAR FOR INVESTIGATION

                              On September 4, 2015, we entered an order reinstating the
                briefing of this appeal and directing appellant to file and serve a transcript
                request form in this court by September 21, 2015, and the fast track
                statement and appendix by October 14, 2015. 1 When appellant failed to
                comply, on December 17, 2015, we entered an order directing him to file a
                file-stamped copy of the transcript request form within 5 days and the fast
                track statement and appendix within 30 days or face sanctions. 2 See
                NRAP 3E(i). Appellant failed to comply. Thus, on February 16, 2016, we
                entered an order conditionally imposing sanctions on counsel for
                appellant, Tanner M. Harris. 3 We directed Mr. Harris to pay $250 to the
                Supreme Court Law Library and provide this court with proof of payment
                by March 2, 2016. The sanction would be automatically vacated if Mr.
                Harris filed and served the transcript request form, or certificate that no


                      1A   copy of this order is attached.

                      2A   copy of this order is attached.

                      3A   copy of this order is attached.

SUPREME COURT
      OF
    NEVADA


(0) 1947A   e                                                                          1(0- loo3(1
                transcripts were to be requested, and the fast track statement and
                appendix, or a motion for an extension of time by February 29, 2016. We
                cautioned that failure to comply would result in the dismissal of this
                appeal and the referral of Mr. Harris to the State Bar of Nevada for
                investigation pursuant to SCR 104-105 for violations of RPC 1.3
                (diligence), RPC 3.2(a) (expediting litigation), and RPC 8.4 (misconduct).
                To date, Mr. Harris has not filed the required documents, requested an
                extension of time, paid the sanction, or otherwise communicated with this
                court.
                            Accordingly, the sanction imposed in our February 16, 2016,
                order is now due. Mr. Harris shall have 11 days from the date of this
                order to pay the sum of $250 to the Supreme Court Law Library and
                provide this court written proof of payment. We dismiss this appeal and
                refer Mr. Harris to the State Bar of Nevada for investigation.
                            It is so ORDERED.



                                        Hardesty



                 aitta                                     Pickering



                cc: Hon. Gayle Nathan, District Judge
                     Robert E. Gaston, Settlement Judge
                     Tanner Harris Law Firm, LLC
                     Helen T. Hendricks
                     Supreme Court Law Librarian
                     Eighth District Court Clerk
                     State Bar of Nevada
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                     2
                             IN THE SUPREME COURT OF THE STATE OF NEVADA


                      KEVIN L. HENDRICKS,
                                        Appellant,                           N°"'" FILED
                                   vs.
                      HELEN T. HENDRICKS,
                                                                                                 SEP 0 4 2015
                                        Respondent.                                                  IE ILLIMSEMAN

                                                                                          flt
                                                                                                        Y CLERK
                           ORDER REINSTATING BRIEFING PURSUANT TO NRAP

                                  Pursuant to NRAP 16, the settlement judge has filed a report
                      with this court indicating that the parties were unable to agree to a
                      settlement. Accordingly, we reinstate the deadlines for requesting
                      transcripts and filing the fast track statement and response pursuant to
                      NRAP 3E.
                                  Appellant shall have ten days from the date of this order to
                      request transcripts by filing a request form in the district court and filing
                      two file-stamped copies of that request form with this court.             See NRAP
                      3E(c)(2). Appellant shall have 40 days from the date of this order to file
                      and serve the fast track statement and appendix.' Respondent shall have
                      20 days from the service of appellant's fast track statement to file and
                      serve the fast track response.
                                  It is so ORDERED.



                                                                          ”etuit.,*             Cj
                                                                                 tr   \


                             In preparing and assembling the appendix, counsel shall strictly
                      comply with the provisions of NEAP 3E(d)(4).


 SUPREME COURT
       OF
     NEVA0A

Nui         e    ri
 n 1947A
                                                                                  i6-akpgcro
                    cc: Robert E. Gaston, Settlement Judge
                         Tanner Harris Law Firm, LLC
                         Hansen Rasmussen, LLC




SUPREME COUPff
       OF
    NEVADA
                                                      2
(0) I94Th AlirE)A
                               IN THE SUPREME COURT OF THE STATE OF NEVADA


                     KEVIN L. HENDRICKS,                                     No. 67637
                                       Appellant,
                                  vs.
                     HELEN T. HENDRICKS,
                                       Respondent.                               FILED
                                                                                  DEC 1 7 2015

                                                       ORDER

                                  On September 4, 201.5, we entered an order reinstating the
                     briefing of this appeal and directing appellant to file and serve a transcript
                     request form by September 21, 2015, and the fast track statement and
                     appendix by October 14, 2015. To date, appellant has. failed to comply
                     with our order or otherwise communicate with this court.
                                 Appellant shall have 5 days from the date of this order to file a
                     transcript request form in the district court, if he has not done so already,
                     and file two file-stamped copies of that form with the clerk of this court.;
                     See NRAP 3E(c)(2). Appellant shall have 30 days from the date of this
                     order to file and serve the fast track statement and appendix. We caution
                     appellant that failure to comply with. this order may result in the
                     imposition of sanctions. See NRAP 3E(i)
                                 On October 12, 2015, we entered an order granting
                     respondent's counsel's motion to withdraw and directing respondent, by

                           1 If no transcript is to be requested, appellant shall file and serve a
                     certificate to that effect within the same time period. NRAP 3E(C)(2)




SUPREME      CouFa
        OF
     NEVADA


(0) ]947,,
                    November 12, 2015, to retain new counsel and cause counsel to file a
                    notice of appearance or inform this court that she would be proceeding in
                    proper person. To date, respondent has failed to comply with our order.
                    Accordingly, we presume that respondent will be representing herself in
                    this appeal. Respondent shall have 20 days from service of the fast track
                    statement to file and serve the fast track response in compliance with
                    NRAP 3E(d)(2). See NRAP 3E(a) (requiring proper person respondents to
                    comply with NRAP 3E if appellant is represented by counsel).
                               It is so ORDERED.



                                                                                   CA.




                    cc: Tanner Harris Law Firm, LLC
                         Helen T. Hendricks




SUPnEnt COURT
       OF
    NEVADA
                                                        2
(0) 1947A csga):.
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                KEVIN L. HENDRICKS,                                     No. 67637
                             vs. Appellant,
                HELEN T. HENDRICKS,
                                                                            FILED
                                 Respondent.                                 FEB 16 2016


                          ORDER CONDITIONALLY IMPOSING SANCTIONS

                            On September 4, 2015, we entered an order reinstating the
                briefing of this appeal and directing appellant to file and serve a transcript
                request form in this court by September 21, 2015, and the fast track
                statement and appendix by October 14, 2015. When appellant failed to
                comply, on December 17, 2015, we entered an order directing him to file a
                file-stamped copy of the transcript request form within 5 days and the fast
                track statement and appendix within 30 days or face sanctions. See NRAP
                3E(i). To date, appellant has not complied.
                            Appellant's failure to file the transcript request form and fast
                track statement and appendix warrants the conditional imposition of
                sanctions. Counsel for appellant, Tanner M. Harris, shall pay the sum of
                $250 to the Supreme Court Law Library and provide this court with proof
                of such payment within 15 days from the date of this order, The
                conditional sanction will be automatically vacated if Mr. Harris files and
                serves the transcript request form' and fast track statement and


                       'If no transcript is to be requested, appellant shall file and serve a
                certificate to that effect within the same time period. NRAP 3E(C)(2).

SUPREME COURT
        OF
     NEVADA


(0) 194,A
                                                                                10- fA
                appendix, or a properly supported motion to extend time, see NRAP 3E(f);
                NRAP 26(b)(1)(A), within 11 days from the date of this order.
                            If the required documents are not timely filed, the sanction
                will no longer be conditional and must be paid. Failure to comply with
                this order or any other filing deadlines will result in the dismissal of this
                appeal. See NRAP 3E(i). Further, because it appears that Mr. Harris's
                conduct in this appeal may constitute violations of RPC 1.3 (diligence),
                3.2(a) (expediting litigation), and 8.4 (misconduct), failure to comply with
                this order or any other filing deadlines will also result in Mr. Harris's
                referral to the State Bar of Nevada for investigation pursuant to SCR 104-
                105.
                            It is so ORDERED.


                                                       .16,t    &FAA;
                                                    Hardesty




                cc: Tanner Harris Law Firm, LLC
                     Helen T. Hendricks
                     Supreme Court Law Librarian
                     Tanner M. Harris



SUPREME COURT
       OF
   NEVADA

  , 947A                                              2